                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

AMETHYST NICOLE WHITE,                                )
                                                      )
                Plaintiff,                            )
                                                      )
v.                                                    )       No. 3:17-CV-464-TRM-DCP
                                                      )
                                                      )
NANCY A.BERRYHILL,                                    )
Commissioner of Social Security,                      )
                                                      )
                Defendant.                            )

                                  ORDER TO SHOW CAUSE

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       On July 16, 2018, the Court entered an Order [Doc. 16], setting forth a briefing schedule

in this matter. Plaintiff was ordered to file a dispositive motion and brief in support within forty-

five (45) days of the Court’s Order. To date, the Plaintiff has not filed any pleading, and the time

for doing so has now passed. However, the Court notes that Plaintiff filed a notice of her change

of address on September 24, 2018. [Doc. 17].

       Accordingly, the Plaintiff is ORDERED to SHOW CAUSE in writing on or before June

28, 2019 as to why the undersigned should not recommend that this matter be dismissed for failure

to prosecute.

       IT IS SO ORDERED.

                                              ENTER:



                                              _____________________________
                                              Debra C. Poplin
                                              United States Magistrate Judge
